DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20150036073 and hereafter Im) in view of Ryu et al. (US Pub. 20140267994 and hereafter Ryu). 
As per claim 1, Im teaches (in figures 1-4D and 24) a liquid crystal panel comprising, in the following order: a first substrate (100) including multiple pixel electrodes (PE1 and PE2) arranged into a matrix form and a first alignment film (110); a liquid crystal layer (LC) containing liquid crystal molecules; and a second substrate (300) including a common electrode (CE) and a second alignment film (310), wherein an alignment vector is defined as being from a first substrate side long-axis end of each of the liquid crystal molecules, a start point, to a second substrate side long-axis end of the liquid crystal molecule, an end point, and the first alignment film and the second alignment film having been subjected to an alignment treatment each include multiple domains (DM1-DM4) with different alignment vectors (DR1-DR4) (see paragraphs 113-114, 118-119, 121-122, and 124-125) in a column direction in each display unit region (regions defined by intersecting gate lines and data lines) superimposed on one of the pixel 
Im embodiment shown in figure 24 does not specifically teach that arrays of the domains are identical in at least 30 pixels consecutive in a row direction or that the domains in the display unit region located in an (n+1)th row satisfy a relationship in which the first domain and the fourth domain are located between the second domain and the third domain or that each of the pixel electrodes is provided with a notch in a region superimposed on at least one of domains located at both ends of the display unit region, and the notch is configured to remove a square corner from corner potions of the pixel electrodes to form the corner potions having an obtuse angle. 
However, Ryu teaches (in figure 36) providing a notch (chamfered corners CA-CF) in regions (CA-CF) superimposed on domains located at both ends of a display unit region (area shown in figure), and the notch is configured to remove a square corner from corner potions of 
Additionally, while the specific range of at least 30 consecutive pixels having identical domain arrays is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Im teaches in a later embodiment (shown in figure 25) forming display unit regions such that the domains in the display unit region located in an (n+1)th row (PA2 in PA11) satisfy a relationship in which the first domain (DR1) and the fourth domain (DR4) are located between the second domain (DR2) and the third domain (DR3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the pixel electrodes to include notches as suggested by Ryu and to modify the embodiment shown in figure 24 of Im such that the domain orders for the display unit regions alternate along the column direction. 
The motivation to include the notches would have been to increase the liquid crystal control force and thereby prevent bruising as taught by Ryu (see paragraphs 210-212). The motivation to alternate the domain orders for the display unit regions along the column direction would have been to reduce a difference in brightness between the left and right sides of the display as suggested by Im (paragraph 243). 
As per claim 4, Im teaches (in figures 1-4D and 24-25) that the domains in the display unit region located in the (n+1)th row (PA2 in PA11 as shown in figure 25) are arranged in an 
As per claim 5, Im teaches (in figures 1-4D and 24-25) that in a plan view of the display unit region located in the nth row (PA1 in PA11), the alignment vector (DR1) of the first domain (DM1) and the alignment vector (DR2) of the second domain (DM2) have a relationship in which the end points are opposed to each other and the alignment vectors are orthogonal to each other (see figures 4A-4B and 24 and paragraphs 96, 113-114 and 118-119), the alignment vector of the second domain and the alignment vector (DR3) of the third domain (DM3) have a relationship in which the start points are opposed to each other and the alignment vectors are parallel to each other (see figures 4B-4C and 24 and paragraphs 118-119 and 121-122), and the alignment vector of the third domain and the alignment vector (DR4) of the fourth domain (DM4) have a relationship in which the end points are opposed to each other and the alignment vectors are orthogonal to each other (see figures 4C-4D and 24 and paragraphs 96, 121-122 and 124-125). 
As per claim 6, Im in view of Ryu teaches that the first substrate includes a gate line (GL) and a thin-film transistor (TR1 and TR2) that are disposed between the fourth domain (DM4) of the display unit region located in the nth row (PA1 in PA11) and the second domain or the third domain (DM3) of the display unit region located in the (n+1)th row (PA2 in PA11 as shown in figure 25), and the notch (provided by the modification with Ryu) of each of the pixel electrodes is provided in a region where the thin-film transistor is disposed (see figure 36 in Ryu).
As per claim 7, Im teaches (in figures 1-4D and 24-25) that the liquid crystal molecules are aligned substantially vertically to the first substrate and the second substrate when no voltage 
As per claim 8, Im teaches (in figures 1-4D and 24-25) that in the domains, an inter-substrate twist angle of the liquid crystal molecules is less than or equal to 45° (twist angle of zero see paragraphs 113-114, 118-119, 121-122, and 124-125).
As per claim 13, Im teaches (in figures 1-4D and 24-25) that an outer edge of each of the display unit regions (regions defined by intersecting gate lines and data lines) is composed of each of the pixel electrodes (one of PE1 or PE2) and is not superposed on the fine slits (edges of the display unit regions correspond to the gap between the gate/data lines and the pixel electrodes as shown in figure 2).
As per claim 14, Im teaches (in figures 1-4D and 24-25) that each of the display unit regions (regions defined by intersecting gate lines and data lines) is controlled by one of the pixel electrodes (PE1 or PE2) via one thin film transistor (TR1 or TR2) and consists of the first domain, the second domain, the third domain and the fourth domain (DR1-DR4).
As per claim 15, Im teaches (in figures 1-4D and 24-25) that the first substrate includes a gate line (GL) arranged between the display unit region located in the nth row (corresponding to PA1 and PE1) and the display unit region located in the (n+l )th row (corresponding to PA2 and PE2).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20150036073 and hereafter Im) and Ryu et al. (US Pub. 20140267994 and hereafter Ryu) as applied to claim 1 above and in further view of Park et al. (US Pub. 20170293185 and hereafter Park). 
As per claim 2, Im does not teach that each of the pixel electrodes is provided with no fine slits at both ends in the column direction.
However, Park teaches (in figures 1-2 and 6) providing connection electrodes (508 and 509) at both ends of a pixel electrode such that no fine slits are formed at both ends in the column direction in order to minimize influence from outside the pixels edges on the liquid crystal molecules and thereby improve the visibility of the display (see paragraphs 129-130). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the connection electrodes from Park in the device of Im. 
The motivation would have been to minimize influence from outside the pixels edges on the liquid crystal molecules and thereby improve the visibility of the display as taught by Park (see paragraphs 129-130). 
As per claim 3, Im does not teach that the fine slits do not extend to an end of each of the pixel electrodes.
However, Park teaches (in figures 1-2 and 6) providing connection electrodes (508 and 509) at both ends of a pixel electrode such that fine slits do not extend to the end of the pixel electrode in order to minimize influence from outside the pixels edges on the liquid crystal molecules and thereby improve the visibility of the display (see paragraphs 129-130). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the connection electrodes from Park in the device of Im. 
The motivation would have been to minimize influence from outside the pixels edges on the liquid crystal molecules and thereby improve the visibility of the display as taught by Park (see paragraphs 129-130). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20150036073 and hereafter Im) and Ryu et al. (US Pub. 20140267994 and hereafter Ryu) as applied to claim 1 above and in further view of Seo et al. (US Pub. 20150268515 and hereafter Seo). 
As per claim 9, Im does not specifically teach at least one of the first alignment film or the second alignment film is a photo alignment film.
However, Seo teaches (in figures 3-10) forming alignment layers (AL1 and AL2) as photo alignment films (see paragraph 60). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment films in Im to be photo alignment films. 
The motivation would have been to provide accurate alignment regions as suggested by Seo (see figures and paragraph 60).
	As per claim 10, Im in view of Seo teaches that both the first alignment film (110 in Im as modified by Seo) and the second alignment film (310 in Im as modified by Seo) are photo alignment films (see paragraph 60 in Seo).
Response to Arguments
Applicant’s arguments filed 01/08/2021 with respect to claim(s) 1-10 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871